DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an abutment collar” and “a sheath” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
The drawings do not have reference numerals referred to in the specification to refer to the “an abutment collar” and “a sheath”, besides the drawings do not reflect the tipping finger 14 abutting the outer surface of the tubes receiving the coupling piece. 
The center abutment ring (claim 3) in the middle of the coupling piece 16 needs to be referred to with a numeral to be referred to in the specification.
Figure 6 appears to have three different figures within the same figure. Examiner recommends assigning A, B and C to differentiate between the figures; and corresponding description for said figures in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 4, 15 and 19 are objected to because of the following informalities:  
Claim 2, line 12 recites “the frame section”; examiner recommends reciting “the one of the frame sections” established in line 11.
Claim 4 appears to be positively reciting the “frame sections”; examiner recommends reciting “the coupling piece is configured to be inserted between the frame sections”.  
Claim 15, line 4 have a typographical error where the word “holes” is repeated.
Claim 19 recites the limitation "the at least the two frame sections" in line 2.  This recitation appears to be grammatically incorrect and there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein in the locked state, one end of the tipping finger forms an abutment collar against a sheath of one of the frame sections”; this raises indefiniteness firstly due to the lack of illustration in the drawings and that the drawings do not reflect the tipping finger 14 abutting the outer surface of the tubes (assumed to be the sheath) in any state. Secondly due to the language “the tipping finger forms an abutment collar” where it is not clear how one element is formed against another element? Finally, it appears that this recitation is positively reciting and requiring the “one of the frame sections” in order for the collar to abut against it; note that it is not reciting configured to abut. The above issues re-occur in claims 17 and 19.  This limitation will be examined as best understood in the above-mentioned claims. 
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, US (4949525) in view of Neumann, US (3011801).
In regards to claim 2 Weaver discloses:
A connecting adapter (fig. 6) for connecting (intended use) frame sections (74 and 76) of a scaffolding, comprising: 
a coupling piece (86) insertable between the frame sections (fig. 6), and 
a coupling pin (78) being insertable into the coupling piece holes (holes through 86; fig. 6 - note that 78 by itself passes through two holes which can be interpreted as ‘the coupling piece holes’ claimed). The claim recitation in line 6 “and being insertable into the coupling piece holes” can be interpreted with the broadest reasonable interpretation as referring back to “a coupling pin clip” from line 4 which is how it is being interpreted herein, if the applicant intends the ‘legs’ to be insertable into the coupling piece holes, then the recitation should be amended to clearly reflect this, for example, amending to --and the legs being insertable into the coupling piece holes--.
	
    PNG
    media_image1.png
    670
    484
    media_image1.png
    Greyscale

In regards to claim 2 Weaver does not disclose the coupling pin being a coupling pin clip and having a U-shaped profile and legs as detailed in claim 2.
Neumann teaches coupling pin clip (10) having a U-shaped profile (pin frame 18) and legs (22 and 38), the legs having a distance from each other (vertical distance between 22 and 38), the coupling pin clip having a tipping finger (16) that is articulated at one end of the coupling pin clip (articulated at end of 38 at 58; Col 2; LL 62-64; excerpt below) and configured to rest against an other end (20; fig. 2) of the coupling pin clip in a locked state (state of fig. 2), wherein in the locked state, one end of the tipping finger forms an abutment collar (24).  Neumann also teaches the tipping finger having a length at least large enough such that the tipping finger cannot flip over within a gap of the pieces it is coupling (the tipping finger 16 is longer than the gap within 14 so that it would not be able to ‘tip’ while passing through each side of 14 as seen in fig. 1); and in the locked state (as seen in fig. 1), one end of the tipping finger forms an abutment collar (24 from fig. 2 is the end that forms the abutment collar) against one of the objects it is coupling together (14 as seen in fig. 1) such that the coupling pin clip cannot be removed from the holes (the holes 16 passes through in fig. 1) defined by the frame section (at 14; fig. 1) and thus the coupling pin clip cannot be removed from a connecting position (as seen in fig. 1).

    PNG
    media_image2.png
    229
    613
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    537
    423
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the coupling pin clip taught by Neumann in place of the coupling pin of Weaver for the predictable function of providing a coupler that would secure the coupling piece to the frame sections in a manner that can be coupled/uncoupled manually without the use of a tool especially at elevated heights where the proper tools may not be available with the worker. Where the user would attach the clip of Neumann via the handle which may be grasped and pulled through the holes in the frame sections and the coupling piece as described in Col 2; LL 62-70 in excerpt above. Teaching the coupling pin clip of Neumann onto the connecting adapter of Weaver consequently teaches the legs (22 and 38 of Neumann) having a distance from each other that (the distance between the legs) corresponds to a distance between two coupling piece holes (where the distance between the legs allows insertion of 16 through the through holes - reminder that the coupling holes are being interpreted as the holes that 78 pass through, also note that ‘corresponds’ is much broader than what the applicant may be intending, for example ‘corresponds’ is much broader than ‘substantially equal to’ as the applicant may intend - in this case the distance of the legs “corresponds” with the distance of the holes because this distance between the legs is long enough to correspond with insertion through the coupling holes in order to function properly) defined by the coupling piece and being insertable into the coupling piece holes (when the clip 10 of Neumann is in its open state as shown in fig. 8); and the tipping finger having a length at least large enough such that the tipping finger cannot flip over within the coupling piece (where the flange 24 would prevent the tipping finger 16 from flipping over within the coupling piece) and finally (as best understood) wherein in the locked state, one end of the tipping finger forms an abutment collar (collar 24; Neumann) against a sheath of one of the frame sections (sheath of 74/76; Weaver) such that the coupling pin clip cannot be removed from the holes defined by the frame section and thus the coupling pin clip cannot be removed from a connecting position (since also the coupling pin clip of Neumann is biased into the locked configuration via compression spring 26; fig.1).
	In regards to claim 4 Weaver discloses the coupling piece is inserted between the frame sections.
	In regards to claim 5 Weaver as modified by Neumann teaches to affix the coupling pin clip (10; Neumann) at ends of the coupling piece the coupling pin clip is inserted both through a hole defined by one frame section of the two frame sections and through one of the coupling piece holes (where 16 of Neumann to be inserted through pairs of holes of Neumann across from each other in the same manner 78 is passing through said across holes in fig. 6; Neumann).
	In regards to claim 7 Neumann teaches the length of the tipping finger (16) is such that, in the locked state, leads from a first leg (38) of the legs to a second leg (22) of the legs (fig. 2).
	In regards to claim 9 Neumann teaches the tipping finger has a conically tapered end (see annotated drawings below).

    PNG
    media_image4.png
    641
    484
    media_image4.png
    Greyscale

	In regards to claim 11 Neumann teaches the articulated tipping finger (16) is configured to rest against a portion (inner circle of 20) of the second leg in the locked state.
	In regards to claim 12 Neumann teaches the legs are unitary (since the top end of 18 is welded at weldment 44 to leg 38, examiner provides that the entire 22, 46, 38 section is unitary).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver and Neumann as applied to claim 2 above, and further in view of Rock, US (5285869).
In regards to claim 3 Weaver and Neumann do not teach the coupling piece has a centered circumferential abutment ring.
Rock teaches coupling piece (3) has a centered circumferential abutment ring (4; figures 1 and 4).

    PNG
    media_image5.png
    441
    287
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    426
    500
    media_image6.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the centered circumferential abutment ring taught by Rock onto the coupling piece of Weaver to take advantage of the close-fitting connecting resulting from the use of tongues 42-44 as shown in fig. 4; Rock. 
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, US (4949525) in view of Neumann, US (3011801).
In regards to claim 15 Weaver discloses:
	A connecting adapter (fig. 6) for connecting (intended use) frame sections (74 and 76) of a scaffolding, comprising: a coupling piece (86) insertable between the frame sections, and a coupling pin (78).
				
    PNG
    media_image1.png
    670
    484
    media_image1.png
    Greyscale

In regards to claim 15 Weaver does not disclose the coupling pin being a coupling pin clip and having a U-shaped profile and legs as detailed in claim 15.
Neumann teaches coupling pin clip (10) having a U-shaped profile (pin frame 18) and legs (22 and 38), the legs having a distance from each other (vertical distance between 22 and 38), the coupling pin clip having a tipping finger (16) that is articulated at one end of the coupling pin clip (articulated at end of 38 at 58; Col 2; LL 62-64; excerpt below) and configured to rest against an other end (20; fig. 2) of the coupling pin clip in a locked state (state of fig. 2). Note that Neumann teaches the tipping finger having a length at least large enough such that the tipping finger cannot flip over within a gap of the pieces it is coupling (the tipping finger 16 is longer than the gap within 14 so that it would not be able to ‘tip’ while passing through each side of 14 as seen in fig. 1).

    PNG
    media_image2.png
    229
    613
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    537
    423
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the coupling pin clip taught by Neumann in place of the coupling pin of Weaver for the predictable function of providing a coupler that would secure the coupling piece to the frame sections in a manner that can be coupled/uncoupled manually without the use of a tool especially at elevated heights where the proper tools may not be available with the worker. Where the user would attach the clip of Neumann via the handle which may be grasped and pulled through the holes in the frame sections and the coupling piece as described in Col 2; LL 62-70 in excerpt above. Teaching the coupling pin clip of Neumann onto the connecting adapter of Weaver consequently teaches the legs (22 and 38 of Neumann) having a distance from each other that (the distance between the legs) corresponds to a distance between two coupling piece holes (where the distance between the legs allows insertion of 16 through the through holes - in other words the legs correspond to a distance long enough to pass through the distance between the holes) defined by the coupling piece and being insertable into the coupling piece holes (when the clip 10 of Neumann is in its open state as shown in fig. 8); and the tipping finger having a length at least large enough such that the tipping finger cannot flip over within the coupling piece (where the flange 24 would prevent the tipping finger 16 from flipping over within the coupling piece).  
In regards to claim 17 Weaver as modified by Neumann teaches (as best understood) wherein in the locked state, one end of the tipping finger forms an abutment collar (collar 24; Neumann) against a sheath of one of the frame sections (sheath of 74/76; Weaver) such that the coupling pin clip cannot be removed from the holes defined by the frame section and thus the coupling pin clip cannot be removed from a connecting position (since also the coupling pin clip of Neumann is biased into the locked configuration via compression spring 26; fig.1).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, US (4949525) in view of Neumann, US (3011801).
In regards to claim 18 Weaver discloses:
An assembly (fig. 6), comprising: at least two components (74 and 76), each defining a respective component hole (through which 78 passes through 74); a coupling piece (86) insertable between the at least two components (as shown in fig. 6 - the claim recitation in line 6-7 “and being insertable into the component holes and...coupling piece holes” can be interpreted with the broadest reasonable interpretation as referring back to “a coupling pin clip” which is how it is being interpreted, if the applicant intends the ‘legs’ to be insertable into the component holes, then the recitation should be amended to clearly reflect this, for example, amending to --and the legs being insertable into the component holes and the legs being insertable into the coupling piece holes--.), the coupling piece defining a plurality of coupling piece holes (through which 78 passes in 86); and a coupling pin (78).
			
    PNG
    media_image1.png
    670
    484
    media_image1.png
    Greyscale

In regards to claim 18 Weaver does not disclose the coupling pin being a coupling pin clip and having a U-shaped profile and legs as detailed in claim 18.
Neumann teaches coupling pin clip (10) having a U-shaped profile (pin frame 18) and legs (22 and 38), a distance between the legs (vertical distance between 22 and 38), the coupling pin clip having a tipping finger (16) that is articulated at one end of the coupling pin clip (articulated at end of 38 at 58; Col 2; LL 62-64; excerpt below) and configured to rest against an other end (20; fig. 2) of the coupling pin clip in a locked state (state of fig. 2).


    PNG
    media_image2.png
    229
    613
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    537
    423
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the coupling pin clip taught by Neumann in place of the coupling pin of Weaver (to replace only one pin 78) for the predictable function of providing a coupler that would secure the coupling piece to the frame sections in a manner that can be coupled/uncoupled manually without the use of a tool especially at elevated heights where the proper tools may not be available with the worker. Where the user would attach the clip of Neumann via the handle which may be grasped and pulled through the holes in the frame sections and the coupling piece as described in Col 2; LL 62-70 in excerpt above. Teaching the coupling pin clip of Neumann onto the connecting adapter of Weaver consequently teaches the legs (22 and 38 of Neumann) having a distance from each other that (the distance between the legs) corresponds to a distance between two of the plurality of coupling piece holes (where the distance between the legs allows insertion of 16 through the through holes) defined by the coupling piece and being insertable into the component holes (in 74; Weaver) and the two of the plurality of coupling piece holes (in 86; Weaver) (when the clip 10 of Neumann is in its open state as shown in fig. 8).  
In regards to claim 19 Weaver as modified by Neumann teaches (as best understood) wherein in the locked state, one end of the tipping finger forms an abutment collar (collar 24; Neumann) against a sheath of one of the frame sections (sheath of 74/76; Weaver) such that the coupling pin clip cannot be removed from the holes defined by the frame section and thus the coupling pin clip cannot be removed from a connecting position (since also the coupling pin clip of Neumann is biased into the locked configuration via compression spring 26; fig.1).
In regards to claim 20 Weaver as modified by Neumann teaches the tipping finger has a length at least large enough such that the tipping finger cannot flip over within the coupling piece (where the flange 24 would prevent the tipping finger 16 from flipping over within the coupling piece). Note that Neumann teaches the tipping finger having a length at least large enough such that the tipping finger cannot flip over within a gap of the pieces it is coupling (the tipping finger 16 is longer than the gap within 14 so that it would not be able to ‘tip’ while passing through each side of 14 as seen in fig. 1).
Allowable Subject Matter
Claims 6, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 06/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634